Citation Nr: 0835530	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  96-50 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral upper 
extremity weakness, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The appellant served on active duty from November 1986 to 
June 1988 and from February 1991 to May 1991.  He had a tour 
of duty in Southwest Asia during his second period of 
service.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The appellant testified at a personal hearing before a BVA 
Veterans Law Judge in October 1998.  Thereafter, the Board 
remanded the case back to the RO in January 1999, May 2000 
and June 2001 for further development.  Subsequent to the 
completion of this development, the case was returned to the 
Board.  

In a March 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for right and left 
upper extremity weakness.  The appellant subsequently 
appealed the Board's March 2005 decision to the United States 
Court of Appeals for Veterans Claims ("Court").  In 
February 2006, the Court granted a Joint Motion to vacate the 
Board's decision in regards to the above-referenced issue and 
remanded the matter back to the Board.  Thereafter, the Board 
remanded the case to the RO for further development in June 
2006.  The requested development has been completed; and the 
case has been returned to the Board for further review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  The overall evidence of record indicates that the 
appellant has weakness of the upper extremities of unknown 
etiology that is chronic in nature. 


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the Board finds 
that the criteria to establish service connection for chronic 
bilateral upper extremity weakness as due to an undiagnosed 
illness have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in July 2001 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for bilateral upper 
extremity weakness, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to the merits 
of the issue.  

B.  Law and Analysis

A review of the appellant's claims file reveals that the 
appellant is presently service-connected for, among other 
things, (1) chronic fatigue due to undiagnosed illness, (2) 
left lower extremity weakness due to undiagnosed illness and 
(3) right lower extremity weakness due to undiagnosed 
illness. See September 2003 rating decision.  In this appeal, 
the appellant requests service connection for bilateral upper 
extremity weakness he contends is related to an "undiagnosed 
illness" that developed as a result of his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. See October 1998 BVA hearing transcript.  Having 
carefully considered the appellant's claim in light of the 
entire record and the applicable law, the Board concludes, as 
will be explained below, that the evidence of record is in 
relative equipoise, and that reasonable doubt should be 
resolved in favor of the appellant.  As such, the Board finds 
that the appellant's appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the foregoing, the Board observes that service 
connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of a chronic disability 
resulting from undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent, or more, not later than December 31, 2011; and 
which, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). The Board 
observes that as originally constituted, the above-referenced 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  However, effective December 18, 2006, the period within 
which such disabilities must become manifest to a compensable 
degree was extended to December 31, 2011. 
See 71 Fed. Reg. 75,699 (December 18, 2006).

In terms of definitions, "objective indications of chronic 
disability" in the above-referenced regulation has been 
defined by VA to include both signs, in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical, indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months. See 
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders. See 
38 C.F.R. § 3.317(b).  In addition, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

The Board notes for the record that VA does not generally 
grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  However, the 
notable exception to this rule is 38 C.F.R. § 3.317, which, 
as noted above, permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  Thus, the very 
essence of a claim concerning an undiagnosed illness is that 
there is no diagnosis to account for the symptomatology.  

Lastly, the Board also observes for the record that during 
the pendency of this appeal, a law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 
1118; Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  These changes 
became effective on March 1, 2002.  Among other things, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 
See 38 U.S.C.A. § 1117(a)(2)(B).

Turning to the merits of the appellant's claim, a review of 
the claims file reveals a DD Form 214 that shows (1) the 
appellant was ordered to active duty for operation Desert 
Storm/Shield and (2) that he served in Southwest Asia from 
February 11, 1991 to May 21, 1991.  Based upon this evidence, 
the Board finds that the veteran had active military service 
in the Southwest Asia theater of Operations and is a Persian 
Gulf War veteran for the purposes of 38 C.F.R. § 3.317. 

In terms of reviewing the medical evidence contained in the 
claims file, the Board initially observes for the record that 
the appellant's service medical records do not reflect 
complaints, treatment or any diagnoses that can be related to 
a chronic upper extremity disability during the appellant's 
time in service. See service medical records.  The appellant 
does not dispute the lack of evidence contained in his 
service file.  Rather, he essentially states that no such 
information would be noted in these records since he did not 
begin experiencing symptomatology associated with upper 
extremity weakness (among other things) until August 1994.  
In addition, he argues that service connection is warranted 
for his upper extremity weakness despite the fact that it 
appeared three years after he separated from service on the 
basis that this weakness is a chronic manifestation of an 
undiagnosed illness that developed as a result of his service 
in the Persian Gulf. November 1994 statement in support of 
claim; October 1998 BVA hearing transcript.   

Turning to the appellant's post-service medical records, the 
Board observes that the appellant first reported (1) tingling 
in the hands, (2) weakness in the arms and (3) pain at the 
forearms in August 1994, while being treated primarily for 
complaints of lower extremity weakness and pain. See private 
medical records dated in August 1994.  The appellant 
underwent a neurological examination in association with his 
complaints at that time that was found to be normal.  
Ultimately, the appellant was diagnosed with probable 
Guillain-Barre syndrome in terms of his lower extremity 
weakness and pain; and his medical provider recommended that 
he be hospitalized for an appropriate work-up and screening 
that eventually included an MRI and nerve conduction studies 
of the lower extremities.  Notably, however, the appellant's 
private medical doctor did not provide a diagnosis related to 
his complaints of arm weakness. Id.  

VA medical records dated in September 1994 reveal that the 
appellant underwent a rheumatology consultation for his lower 
extremity problems.  Thereafter, the appellant was 
hospitalized in October 1994 for several days at a VA medical 
facility for an evaluation of proximal muscle weakness. See 
VA medical records dated in October 1994.  While the 
appellant's hospitalization records primarily document 
medical treatment involved with his more serious lower 
extremity concerns, the Board finds it notable that these 
records reflect in passing the appellant's complaints of 
bilateral upper extremity weakness with activity. Id.  While 
a neurological examination performed upon the appellant in 
October 1994 was normal, examination of the appellant's 
reflexes revealed that they were diminished in both the upper 
and lower extremities. Id.  In light of his complaints, the 
appellant underwent two EMG studies that were both ultimately 
noted to be within normal limits.  Upon the conclusion of 
testing, the appellant was diagnosed with (1) gait 
abnormality and (2) proximal lower muscle weakness of unknown 
etiology. Id.  He was subsequently discharged from the 
hospital with his ambulation problems continuing. Id.  No 
diagnosis pertaining to the appellant's complaints of upper 
extremity weakness was made. Id.    

In November 1994, the appellant submitted his claim of 
entitlement to service connection for chronic upper extremity 
weakness. See application for compensation.  In a statement 
associated with his application, the appellant reported that 
he had been struck with an illness in August 1994 that caused 
extreme upper extremity weakness, extreme lower extremity 
weakness and chronic fatigue. November 1994 statement in 
support of claim.  Thereafter, the appellant underwent a VA 
general medical examination in January 1995, at which time he 
again reported experiencing chronic arm and leg weakness of 
the upper and lower extremities.  His examiner noted in the 
examination report that the appellant had an extensive work-
up in terms of his complaints of weakness and fatigue, but 
that no diagnosis had been made. January 1995 VA general 
examination report.  Also in January 1995, the appellant 
underwent a VA orthopedic examination during which he 
reported subjective complaints consisting of arm and leg 
weakness.  The only diagnosis provided at that time was "r/o 
neuromuscular disorder." See January 1995 examination 
reports.  

Although the appellant continued to report complaints of 
chronic arm weakness in February 1995 and March 1995, his 
medical evaluations clearly focused on his more serious 
concerns of lower extremity weakness and general fatigue. See 
February 1995 VA medical records (the appellant complained of 
chronic arm and leg weakness that started in August 1994); 
March 1995 VA medical records (the appellant reported that 
sometimes weakness prevented him from picking up or holding 
his young son); see also July 1995 psychological examination 
report (the appellant reported general complaints of muscle 
weakness and aching joints); September 2004 VA consultation 
note (the appellant reported continued complaints of 
generalized weakness in all extremities, with occasional 
paresthesias of the fingers).  

In addition, the Board observes that the claims file contains 
sixteen (16) lay statements from the appellant's family and 
friends that also primarily focus on the appellant's 
difficulties with lower extremity weakness and fatigue during 
the time frame from August 1994 to September 1996, even 
though the statements were clearly made in the context of the 
appellant's general complaints of joint pain, stiffness, 
muscle twitching and weakness. However, see August 1996 
statement from D.D. (witness stated that due to weakness, the 
appellant was unable to hold one of his son's toys in 
November 1995 to show him how it worked); October 1998 
statement from the appellant's spouse (appellant's spouse 
reported incidents in which the appellant experienced 
weakness of the arms).  The appellant also provided testimony 
during his October 1998 BVA travel Board hearing in support 
of his claim.  At that time, he reported remembering two past 
incidents of upper extremity weakness in which he had 
difficulty lifting objects and also testified that he had a 
past history of missing work because of "the entire weakness 
of the body." October 1998 BVA hearing transcript. 

In terms of evaluating the above-referenced evidence, the 
Board notes for the record that it would be insufficient 
alone upon which to base a grant of service connection for an 
upper extremity weakness disorder.  Specifically, while this 
evidence alludes to a finding that the appellant has 
experienced episodes of upper extremity weakness subsequent 
to his separation from service, its primary focus has been 
upon the symptomatology associated with the appellant's now 
service-connected bilateral lower extremity weakness and 
chronic fatigue syndrome.  However, when the appellant's 
post-service medical records, testimony and lay statements of 
record are viewed in conjunction with two VA examination 
reports contained in the claims file dated in June 2003 and 
September 2006, the Board finds that the weight of the 
evidence shifts more in favor of the appellant's claim.  

In this regard, the Board observes that the appellant 
underwent a VA orthopedic examination in June 2003.  At that 
time, the appellant complained of intermittent weakness of 
the arms and reported that his arms "become weak and fatigue 
easily."  In addition, the appellant reported that he 
experienced stiffness and pain in the fingers and wrists.  A 
physical examination performed at that time revealed full 
range of motion for all tested joints.  In fact, the only 
joint of the upper extremities that exhibited pain on motion 
was the right shoulder joint (for which the appellant is also 
service-connected).  The examiner noted that strength testing 
of the upper extremities was normal.  Although the examiner 
related a current right shoulder disorder to service, he did 
not offer an opinion on the etiology of any symptoms of 
intermittent upper extremity weakness and tingling and 
instead recommended an EMG "to assess for any neuropathy."  
An EMG was subsequently conducted in July 2003, but it was 
negative for polyneuropathy or motor or sensory dysfunction 
in the upper extremities.  However, the appellant continued 
to report at that time that he experienced intermittent 
tingling, numbness and weakness of both hand. July 2003 VA 
medical records.  

Most recently, the appellant underwent a VA examination in 
September 2006 for the purpose of obtaining a medical opinion 
as to (1) whether he had weakness of his upper extremities 
and (2) if so, whether this weakness is related to the same 
symptoms that affect his lower extremities. September 2006 VA 
examination request form.  In that examination report, the 
examiner noted that he reviewed the appellant's medical 
records and his claims file. September 2006 VA examination 
report.  The examiner also obtained a medical history from 
the appellant that included reports of upper extremity 
weariness within a few minutes of engaging in certain 
activities and the appellant's difficulty in lifting his 
children. Id., pgs. 1, 3.  Thereafter, the appellant was 
provided a neurological examination in addition to a physical 
examination. Id., pgs. 4-5.  Notably, when discussing the 
issue of upper extremity strength, the examiner reported that 
while the appellant had full strength at the time of initial 
exertion (5 on a scale of 5), his upper extremity strength 
decreased on repetitive motion (to 3 on a scale of 5). Id., 
p. 5.  In providing a diagnosis, the examiner opined that the 
appellant had definite early fatigue of muscles of the upper 
and lower extremities. Id., p. 7.  He additionally indicated 
that the etiology of this fatigue was unknown. Id.    

Viewing the VA examination reports of record in conjunction 
with (1) the lay statements contained in the claims file, (2) 
the appellant's statements and testimony and (3) the 
references of upper extremity weakness noted in the 
appellant's post-service medical records leads the Board to 
find that (1) the appellant has been found to have an upper 
extremity disability in terms of early fatigue that has been 
documented intermittently over a period of several months, 
(2) no examiner has attributed his upper extremity weakness 
to any known etiology and (3) the September 2006 VA examiner 
has specifically stated that the appellant's upper extremity 
weakness has no known etiology.  The Board finds further that 
overall the evidence of record is in equipoise as to whether 
such disability is shown in the record to a compensable 
degree, and accordingly, any reasonable doubt is resolved in 
this regard in the veteran's favor.  See e.g. 38 C.F.R. 
§ 4.73, 4.124a, Diagnostic Codes 5301, 8519 (2007).  In light 
of these findings, the Board concludes that reasonable doubt 
must be resolved in favor of the appellant and that he has 
met the requirements for service connection for his upper 
extremity disability as due to an undiagnosed illness. See 38 
C.F.R. § 3.317.  Therefore, the appeal is granted.  


ORDER

The claim of entitlement to service connection for bilateral 
upper extremity weakness as due to an undiagnosed illness, is 
granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


